Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 
Claim objections
Claim 1 can be written more clearly as:
A recombinant adenoviral vector whose genome comprises: 
a) a nucleic acid sequence encoding interferon (IFN) operably linked to an adenovirus tripartite sequence; and 
b) a nucleic acid sequence encoding a suppressor of cytokine signaling 1 (SOCS1) protein operably linked to a porcine elongation factor 1-alpha (EF1α) promoter. 
2. The recombinant adenoviral vector of claim 1, wherein the nucleic acid sequence encoding IFN is codon-optimized for expression in bacteria. 
3. The recombinant adenoviral vector of claim 2, wherein the bacteria is E. coli. 
4. The recombinant adenoviral vector of claim 1, wherein the nucleic acid sequence encoding a SOCS1 protein is codon-optimized for expression in bacteria. 
5. The recombinant adenoviral vector of claim 4, wherein the bacteria is E. coli. 
6. The recombinant adenoviral vector of claim 1, wherein the nucleic acid sequence encoding a SOCS1 protein operably linked to the porcine EF1α promoter is 3’ to the nucleic acid sequence encoding IFN operably linked to the adenovirus tripartite sequence. 

8. The recombinant adenoviral vector of claim 1, wherein the adenovirus tripartite sequence comprises the nucleic acid sequence of SEQ ID NO: 1, the nucleic acid sequence encoding IFN comprises the nucleic acid sequence of SEQ ID NO: 1, the nucleic acid sequence encoding SOCS1 comprises the nucleic acid sequence of SEQ ID NO: 4, and the EF1α promoter comprises the nucleic acid sequence of SEQ ID NO: 5. 
9. The recombinant adenoviral vector of claim 1, further comprising nucleic acid sequences allowing for replication of the adenovirus in a host cell. 
10. The recombinant adenoviral vector of claim 9, wherein the host cell is a bacteria. 
11. The recombinant adenoviral vector of claim 10, wherein the bacteria is E. coli. 
12. An isolated host cell comprising the adenoviral vector of claim 1. 
13. An adenovirus comprising the adenoviral vector of claim 1. 
14. A method of producing IFN in an animal, the method comprising: introducing the adenovirus of claim 13 into the animal such that IFN is produced in the animal. 
15. OK
16. The method of claim 14, wherein the adenovirus is introduced in a veterinary or pharmaceutically acceptable carrier. 
17. OK

19. OK
20. An immunomodulatory composition comprising the adenovirus of claim 13 in a veterinary or pharmaceutically acceptable carrier. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 9-18-21 is acknowledged. Upon reconsideration, the restriction requirement has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing IFN in a swine by administering the adenoviral vector of claim 1 into swine, does not reasonably provide enablement for producing IFN in any animal using the adenovirus of claim 1 other than swine.  The specification does not enable any person skilled in the art to make and/or use the invention commensurate in scope with these claims.
Claim 14 is drawn to a method of producing IFN in an animal, the method comprising: introducing the adenovirus of claim 13 into the animal such that IFN is produced in the animal. 
The claim encompasses using the vector to treat or prevent or to screen nucleic acids encoding IFN for their antiviral activity (pg 2, para 5). 
The claim encompasses any species of any kind of IFN, e.g. pig, human, mouse, rat… IFNα, αw, β, δ,… (pg 2, para 5). 
Chinsangaram, J. Virol., 77: 1621-1625 (2003); Dias, Journal of Interferon & Cytokine Research, 31: 227-236 (2011); and Moraes, Vaccine, 22: 268-279 (2003) described administering an adenovirus encoding IFN into pigs in vivo for treating foot-and-mouth disease virus (FMDV). However, the claims do not require treating or preventing disease. 
The specification teaches administering the virus into animals to choose the IFN coding region with “the highest virus-specific antiviral activity” against foot and mouth disease virus in swine (pg 1, para 4 and pg 2, para 5). 
Therefore, the method of claim 14 is for screening IFN coding regions for optimal anti-viral activity against foot and mouth disease virus in swine. 
The specification does not correlate administering the vector of claim 1 in swine to humans or any other animal as broadly encompassed by claim 1. The specification does not teach using the vector in invertebrates, fish, reptiles, amphibians, or birds. The 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to use the method of claim 14 in any species other than swine. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of an adenovirus tripartite sequence in claim 1 are unclear. The specification teaches SEQ ID NO: 1 is an adenovirus Ad5 tripartite sequence, but the specification does not define the structures/functions that define any adenovirus tripartite sequence. Logan (PNAS, 1984, Vol. 81, pg 3655-3659) describes an Ad5 tripartite sequence but does not define the structures/functions that define any adenovirus tripartite sequence. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 



Conclusion
No claim is allowed.

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632